I most respectfully dissent. Chapter 136, R.L. 1925, does not, in my opinion, confer upon the court of domestic relations jurisdiction over a female minor child who, at the time she is brought before the court on a charge of delinquency, is lawfully married and living with her husband. It is true that section 2260 of this chapter is very broad in its definition of the words "delinquent child" and unless there is elsewhere in the chapter something that indicates that they are to be given a more restricted meaning they are sufficiently comprehensive *Page 845 
to embrace a child who is married as well as one who is not married. It seems to me that this restriction is found in section 2263 which relates to procedure, probation and commitment. It is provided by this section that, when a child has been properly brought before the court on a charge of delinquency, a summons shall issue reciting the substance of the petition and requiring the person or persons having custody or control of the child to appear with the child at a place and time stated in the summons. It is further provided that if such person is other than the parent or guardian of the child, then such parent or guardian
shall be notified of the pendency of the case.
When a female minor is lawfully married the marriage emancipates the minor from parental control and from the control of her guardian if she has one. If, therefore, it had been the intention of the legislature to confer upon the court of domestic relations jurisdiction to adjudge such child a delinquent, certainly some provision would have been made for notice to thehusband of the pendency of the case against his wife instead of requiring notice to the parents or guardian whose control of the child had been, by operation of law, superseded by the control of the husband.
Again, section 2263 provides: "If it shall appear to the judge that the public interests and the interests of such child will be best subserved thereby, he may order the return of the child to its parents or guardians or friends." No provision is made for the return of the wife to her husband, which strongly indicates that the legislature never intended that the court of domestic relations should have authority to take the wife from the custody of her husband. Realizing that it did not intend to authorize the court to take a wife — although a minor — from the custody of the husband, there was, *Page 846 
of course, no necessity to provide for the restoration of such custody to the husband. The court, therefore, was only authorized to restore the child to the custody of the persons from whom it was authorized to take it, namely, the "parents or guardians or friends." The Washington case cited in the majority opinion, I think is not applicable. In that case the marriage had been annulled before the juvenile court took jurisdiction of the minor. That is not the situation here at all. In the instant case the marriage was in existence at the time the wife was brought before the court of domestic relations on a charge of delinquency and was living with her husband.